DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 are all the claims.
2.	Claim 4 is amended in the Reply of 12/21/2021.

Election/Restrictions
3.	Applicant's election with traverse of Group I in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that set forth in the Reply of 12/21/2021.
This is not found persuasive because of the rejections maintained under 103(a) below.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2021.
5.	Claims 1-13 are all the claims under examination.

Grounds for Objection
Specification
6.	The disclosure is objected to because of the following informalities:  
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See [0051]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
c) The specification at [0153] is unclear for the closed bracket starting with the text of the paragraph: “[All of the antibody….”
Appropriate correction is required.
d) The abstract of the disclosure is objected to because it compares the invention to the prior art as being “novel.”  
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
7.	Claims 5-13 are objected to because of the following informalities:  
a) Claims 5-13 do not have a period immediately after the claim number, e.g., “5”, whereas do the other clams in the claim set of 12/21/2021.
An antibody of claim 2” whilst the other claims recite “The antibody of claim _.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-13 are indefinite for the affinity constant ranges and the avidity constant ranges. Multiple different methods exist measure KD (e.g., BIACore®, Scatchard Plot analysis, competitive ELISA) which lead to different parametric results for the same antibody. A given polypeptide may thus fall within or outside the claimed scope depending on which assay is used, rendering the scope of the claims ambiguous.

b) Claims 1-13 recites the limitation "the N-terminal of the first constant heavy chain of the bispecific antibody" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.

c) Claims 1-4, 7-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the second constant heavy chain of the bispecific antibody, where Claim 1 requires the presence of “the first constant heavy chain.” If there is a first, presumably there is a second. “A light chain” of the bispecific antibody may or may not be a common light chain shared between the first and second chains of elements (a)-(b), respectively. Thus, it is not clear if a common or different first and second light chain are missing from the description.

d) Claims 5-6, 9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the second constant heavy chain of the bispecific antibody, where Claim 5 requires the presence of “the first constant heavy chain.” If there is a first, presumably there is a second. “A light chain” of the bispecific antibody may or may not be a common light chain shared between the first and second chains of elements (a)-(b), respectively. Thus, it is not clear if a common or different first and second light chain are missing from the description.

e) Claims 1-13 are indefinite for reciting “a first affinity” for the first chain, and “a second affinity” for the second chain for Claim 1. Claim 5 recites “a first affinity” for the 
f) Claims 1-13 are indefinite for reciting first and second antigen binding domains (Claim 1) or first, second and third antigen binding domains (Claim 5). The meaning of an antigen binding domain could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the phrase and that would possess the respective separate affinity constant ranges and the combination avidity constant range. The extent of the engineered bispecific antibodies of the invention are shown in Figure 4 for Ab ABP366 and AB336 each of which comprise selected single variable domains and each of prototype which uses the same single variable domain targeting CD47. Claims 1-13 are indefinite for the phrase “antigen binding domain” which constitutes a desideratum. The phrase defines the general structure of any antibody region with unspecified amino acids yet entirely in terms of the result to be achieved, i.e., an affinity when alone and a enhanced or synergistic avidity when two or more of an “antigen binding domain” are combined within the same structure.

g) The term “preferably” in claims 1 and 5 is a relative term which renders Claims 1-13 indefinite. The term “preferably” is not defined by the claim, the specification does 

h) Claims 2-4 and 6 (and dependent claims 7-13) are indefinite for reciting what is improper Markush group language under MPEP 2117. The phrase “selected from a list comprising” is a combination of closed and open claim language and is unclear and ambiguous. The ordinary artisan cannot ascertain the meets and bounds of the claims. 

i) Claim 7 is indefinite for reciting “Seq ID No. 2” in duplicate, or alternatively, the second instance is a typographical error and should instead recite “Seq ID No. 12.”


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
9.	Claims 7-8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7-8 and 10-13 are drawn to antibodies which absent a showing to the contrary are comprised of amino acid sequences. However, the instant claims are drawn to antibodies comprising nucleic acid sequences of SEQ ID NOS: 1, 3, 5, or 7. The examiner’s search of the specification for each of the limitations does not identify literal support for these limitations being present in the art-recognized protein of an antibody. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Written Description
10.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The claims are drawn to a genus of bispecific constructs defined by their function and absent an overall structure to correlate with that function where the combination of low affinity antigen binding domains taken together results in a synergistic or additive effect of increased avidity. The specification states the modus operandi of the claimed inventive structure:

    PNG
    media_image1.png
    461
    593
    media_image1.png
    Greyscale

a) The specification mentions <synergistic> 6 times and <additive> 3 times in the context of the effect to be achieved with the instant claimed antibody product.
	The specification demonstrates two working examples of a bispecific construct that meets the structure/ function correlation under the written description requirements. 
    PNG
    media_image2.png
    353
    638
    media_image2.png
    Greyscale

	The specification teaches in Example 1 the anti-HER2 single domain antibody engineered into a heavy chain for the bispecific antibody format with the variants of the binding domain of hSIRPa (the receptor for CD47) attached to the kappa light chain. See [0213-0214]. Accordingly, it is incorrect that the binding domain of hSIRPa is an anti-CD47 domain, rather it is the binding domain for CD47. The specification teaches that the single bispecific clone, ABP366 (AbD066 and AbD068), produced synergistic binding avidity on cells displaying double targets [0217].
The specification teaches in Example 2 the variants of the binding domain of hSIRPa (the receptor for CD47) attached to the heavy chain of the bispecific antibody and variants of a single IgV domain of PD1, the binding domain for PD-L1, attached to 
Accordingly, the specification substantiates that not all of the prototypic clones of the invention, the HER2xCD47 or PDL1xCD47 bispecific antibody constructs, yielded synergistic nor additive avidity compared to each of the separate antigen binding domains. Here the specification substantiates the unpredictability of the inventive GCT Ab method.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

Two of the experimental clones are demonstrated to exhibit a synergistic effect as discussed above. However, the rejected claims are not limited to the synergistic constructs disclosed in the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The field of art recognizes the unpredictability of antibodies being synergistic. In determining a synergistic reaction, the ordinary artisan would take a single drug and 
A/Ae + B/Be= Z where Z= 1 is additive, Z<1 is synergy and Z>1 is antagonism, where Ae and Be are equieffective doses of drug.
Dose response curves are rarely, if ever, linear except with ionizing radiation. Most dose response curves are hyperbolic and result from drug-receptor interactions, a binding phenonmenon. Thus the solution to this problem is drugs should be compared at equieffective doses, Ae and Be, by titrating the drug to endpoint. Any equivalent effectiveness may be used; but, 50%, the midpoint is most common. (see Berenbaum Clin. Exp. Immunol. 28:1-18 (1977); Berenbaum Pharmacol. Rev. 41:93-141 (1989)); and Tallarida “Drug Synergism and Dose Effect Analysis” Ed. Chapman & Hall (2000), pp. 1-71.
In fact, Applicants have not provided sufficient evidence showing that a reasonable number of bispecific antibodies (other than ABP366 and ABP336) will synergize compared to the corresponding single armed reagent. Thus the showing of synergism is not commensurate in scope with the claims. 

	b) B) The current field of art for single domain antibodies (VH dAb (or VL dAb) for which is instantly claimed) recognizes the potential for these structures in numerous applications as well as the unpredictability of their binding absent some engineering of residues to maintain specificity or stability. See for example, Krah et al. (Immunopharmacology and Immunotoxicology, 38:1, 21-28 (2016)): 
“In contrast to the naturally evolved equivalent in camelids and sharks, early studies

mutational approaches and initial attempts aimed at the transfer of VHH key elements that attributed aggregation resistance and good solubility to camelid VHHs.”

“Nowadays, convenient generation of human dAbs with desired properties and specificities has been achieved using molecular evolution approaches (e.g. phage display) and repertoires of naive or synthetic human VH or VL dAbs. However, most of the human dAb affinity reagents have been isolated from synthetic libraries that are
usually constructed with engineered single scaffolds and CDR-based diversities.”

Kim et al. (Biochimica et Biophysica Acta 1844 (2014) 1983–2001): 

“Aggregation and denaturation is a concern in the manufacturability and efficacy of human diagnostic and therapeutic antibodies, as antibody aggregation has been implicated in reduced in vivo efficacy and increased immunogenicity [30–33]. Therapeutic antibodies must possess the ability to withstand physical and chemical stresses, and mechanical agitations, such as high protein concentrations, elevated temperature, extreme pH and ionic strength, freeze drying/filtration/centrifugation,
and exposure to detergents, organic solvents and proteases [34].”
“The physical stability of an antibody encompasses both colloidal [35,36] and conformational (thermodynamic) stabilities, which governs an antibody's resistance to aggregation and unfolding. Inter- and intramolecular forces determine a protein's propensity to aggregate — a complex process where proteins form non-native, but energetically favorable states [37]. This process can occur through multiple pathways
depending on the proteins' biophysical properties.”
Applicants have not characterized a sufficient number of antigens much less reduced to practice a reasonable number of single variable domain (dAbs) for use in the bispecific constructs of the claimed invention, and which bind to their corresponding antigens within the affinity and avidity range constants. The ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed genus of bispecific antibodies having synergistic effects in their avidity in order to meet all of the structural and functional properties required of the claims.
Rejections Maintained
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	The rejection of Claims 1 and 5 under 35 U.S.C. 103 as being unpatentable over Castoldi (PTO 892 form) in view of US 2016/0355600 A1 (Xencor, Inc. PTO 892) is maintained.
	The claims are interpreted under the BRI standard and in view of the indefiniteness of the claimed invention as set forth above under 35 USC 112, 2nd paragraph.
	Applicants allege figure 4d of Castoldi shows that it doesn’t teach the claimed imvention. Fig. 4d of Castoldi teaches a binding affinity which relates to TriMab2/FerRIa and Mab/FerRIla. Castoldi describes an affinity between antibody’s Fc and effector 
	Xenocor was cited to allegedly show the disclosure of a tri-affinity antibody. The Office relies on Castoldi for disclsoing a binding affinity in the range of 10°~10°°M. See page 6, paragraphs 1 and 2 of the Office Action. Xenocor itself does not teach any binding affinity in the ranges disclosed in claim 1, nor does it teach an engineered antibody with an increased binding avidity of 10°~10°'°M.
	Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Castoldi teaches co-operative binding with the actual reduction to practice of a tri-specific antibody shown in Figure 1. The position or location of the third antigen binding domain vis-a-vis the Fc region is not taught or shown to be unexpected in 
Xenocor teaches examples of trispecific antibodies with increase affinity afforded by the combination, whilst it is recognized that alone, antigen binding domains have variable affinity [0174, 0184].
The rejection is maintained.

Conclusion
12.	No claims are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643